United States Court of Appeals
                      For the First Circuit
No. 04-1044

                          DELVIN WHITE,

                      Petitioner, Appellant,

                                v.

                       JANE COPLAN, WARDEN,
                   NEW HAMPSHIRE STATE PRISON,

                      Respondent, Appellee.



                              ERRATA


     The opinion of this court issued February 18, 2005, is amended

as follows:

     On page 16, line 15, delete the phrase ", as in Redmond,".